 In the Matter of THE DUFFY SILK COMPANYandSILK THROWSTERSUNION, LOCAL 81, TEXTILE WORKERS UNION OF AMERICACase No. C-1068.-Decided January 5, 1940-BilkThrowing Industry-Interference,Restraint,and Coercion-Company-Dominated Union:plan for collective bargaining and profit sharing as;conceivedand introduced by employer;refusal to deal with representatives of bona fidelabor organization coupled with recognition of Plan, as domination of ; structureof: employer's control of representatives;coercion in acceptance of, thereby ineffect creating a closed-shop for; financial and other support; hostility towardsbona fide labor organization;disestablished as agency for collective bargainingwithout prejudice to profit-sharing agreement or right to maintain agreed salary'scale; closed-shop features enjoined-LaborOrganization:terms of an agreementestablishing a plan for collective bargaining and profit sharingas-Agreement:participation of Board agent in, for formation of Plan no restraint on Board inview of establishment and continued maintenance of labor organization by naturedefeating rights guaranteed by theAct-Condition of Employment:acceptanceof Plan as.Mr. Edward D. FlahertyandMr. Peter J. Crotty,for the Board.Mr. James 0. Moore, Sr.,andMr. William E. Barrett,of Buffalo,N. Y., for the respondent.Mr. Joseph Kovner,ofWashington, D. C., for the Union.Mr. Joseph Forer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Silk ThrowstersUnion, Local 81, Textile Workers Organizing Committee, now knownasSilkThrowstersUnion, Local 81, TextileWorkers Union ofAmerica,' and herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theThird Region (Buffalo, New York), issued its complaint datedDecember 15, 1938, against The Duffy Silk Company, Buffalo, NewI By an order of the Board dated October 30, 1939,the present name of the Unionwas substituted for its former name wherever appearing in the proceeding.19 N. L. R. B., No. 11.283030-41-vol. 19--437 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and (2) and.Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Concerning the unfair labor practices, the complaint alleged in sub=stance that from January 1, 1937, and continuing thereafter, therespondent dominated and interfered with the formation and adminis-tration of a labor organization of its employees known as the "Planfor Collective Bargaining and Profit Sharing of The Duffy Silk Com-pany Employees" and contributed financial and other support thereto;and that thereby, and by actions discouraging membership of its em-ployees in the Union, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.The respondent filed an answer admitting that it was engaged ininterstate commerce for the purposes of the proceeding, but denyingthe alleged unfair labor practices.Copies of the complaint and notices of hearing were duly servedupon the respondent, the Union, and Plan for Collective Bargainingand Profit Sharing of The Duffy Silk Company Employees, a labororganization, herein referred to as the Plan.Pursuant to the noticesa hearing was held from January 15 to February 20, 1939, at Buffalo,New York, before Madison Hill, the Trial Examiner duly designatedby the Board. The Board and the respondent were represented bycounsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.No appearance was made atthe hearing on behalf of the Union or the Plan.During the course of the hearing the Trial Examiner made a num-ber of rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.After the close of the hearing the respondent filed a brief for theconsideration of the Trial Examiner.On April 26, 1939, the TrialExaminer issued his Intermediate Report, copies of which were dulyserved upon the parties, wherein he found that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the Act.He recommended that the respondent cease anddesist from the unfair labor practices so found and take certain affirm-ative action of remedial nature.Exceptions to the IntermediateReport, a brief, and a request for a hearing for the purpose of oralargument were filed by the respondent. THE DUFFY SILK COMPANY39Pursuant to notice duly served upon all the parties, a hearing washeld on November 14, 1939, at Washington, D. C., before the Board,for the purpose of oral argument.The respondent and the Unionwere represented by counsel and participated in the argument.The Board has considered the exceptions and briefs filed by therespondent and finds the exceptions to be without merit in so far asthey are inconsistent with the findings of fact, conclusions of law, andorder set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Duffy Silk Company is a New York corporation with its officein Buffalo, New York. It operates three plants in that city, located,respectively, on Broadway, Guilford Street, and Northampton Street,for the throwing of silk, which is the process of transforming rawsilk into a commercial thread.The respondent does not own the silkso thrown, but processes it on a commission basis.The raw silk, im-ported chiefly from Japan but also from China and Italy, is cus-tomarily stored in New York City, whence the owner ships it at needto the respondent, who receives it in the original bales.After beingthrown, the silk is reshipped by the respondent to the owner or hisconsignee.Approximately 80 to 85 per cent of the finished productis shipped to places outside of the State of New York.For 1938 theapproximate value of the silk after it was thrown by the respondentwas $3,500,000, of which the respondent's commission accounted forabout $1,300,000.For 1937 the value of the thrown silk was approxi-mately $3,300,000, of which the commission accounted for approxi-mately $1,200,000.The respondent is one of the largest companiesengaged in the silk-throwing industry.The machinery in its plant,purchased principally from dealers in Connecticut and Rhode Island,is valued at $960,000.The respondent employs two traveling solicitors,who cover Illinois, Wisconsin, Indiana, part of Kentucky, New York,Pennsylvania, New Jersey, North Carolina, Tennessee, Alabama, Vir-ginia,West Virginia, and South Carolina.At its plants in Buffalothe respondent employs approximately 1,100 persons.The respondent admits that it is engaged in interstate commerce forthe purposes of this proceeding.IT.THE ORGANIZATIONS- INVOLVEDSilk Throwsters Union, Local 81, Textile Workers Union of Amer-ica, formerly known as Silk Throwsters Union, Local 81, TextileWorkers Organizing Committee, is a labor organization admitting to 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsmembership silk throwsters in the vicinity of Buffalo,but withits present membership composed solely of employees of the respondent.Prior to June 1937 the Union was affiliated with the American Fed-eration of Labor and was known as Local 2543 of the United TextileWorkers.Plan for Collective Bargaining and Profit Sharing of The DuffySilk Company Employees is an unaffiliated labor organization ad-mitting to its membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction of the Plan1.The strike and attempted negotiationsEarly in the morning of November 23, 1936, about six girls employedby the respondent picketed the respondent's Broadway plant with theassistanceof Edward C. Cluney, a representative of the United TextileWorkers.The picket line soon grew, and few employees entered themill.The next day the picketing and the strike spread to the GuilfordStreet and Northampton Street mills,and the respondent's productionactivities came to a standstill.At the time it was employing approxi-mately 800 persons.During the strike a large majority of the strikers joined the Union,a strike committee was chosen,and numerous meetings were held.Cluney several times attempted to reach by-telephone Paul Hemmerich,the respondent's general manager, but was unsuccessful.On Novem-ber 25, 1936, he telegraphed Hemmerich asking for a conference, andon November 27 sent a similar telegram to Charles G. Duffy, Sr., therespondent'spresident.No reply was received. The strike com-mittee twice attempted to see Duffy or Hemmerich at their plantoffices, but were not admitted to either.About 2. weeks after the strikestarted, Joseph White, a vice president of the United Textile Workers,spoke to Hemmerich over the telephone.Hemmerich refused to con-fer with White, stating as his reason that the management was pre-occupied with placing the work of the respondent's customers.On or about January 8,1937, the strike committee,together withRobillard, a representative of the United TextileWorkers, visitedJames O. Moore, counsel for the respondent, who was at that timeengaged in drafting a profit-sharing plan, in accordance with instruc-tions of the respondent.Hemmerich was also in Moore's office.Moore refused to confer in the presence of Robillard, and the entiredelegationwithdrew. THE DUFFY SILK COMPANY412.Origin and adoption of the PlanOn December 18, 1936, while the strike was still in progress,CharlesG. Duffy, Sr., president of the respondent, retained Moore,a Buffaloattorney,to prepare a plan which would give the respondent's stock-holders a fair return on their investment and permit the employees toshare in the remaining profits.By Christmas week 1936, Moore had prepared a general outline ofsuchplan.Early in January he discussed this outline with Hem-merich and Duffy, gave a copy of an early draft of the Plan, as itwas later adopted,toMichael D. Williams,a Commissioner of Con-ciliation employed by the United States Department of Labor, andadopted various amendments suggested by Williams.Moore author-izedWilliams inwriting to represent to the respondent's employeesthat the respondent would enter into an agreement with them forcollective bargaining through a mutually selected trustee, wherebythey would receive the highest competitive rate of wages and 75 percent of the net profits of the business.Williams apparently introduced the subject to representatives ofthe Union, and shortly before January 12, 1937, White read the pro-posed agreement at a union meeting.The Union voted not to acceptthe agreement without changes.On January 12, 1937, the strike committee met at the Statler HotelinBuffalo with White,Robillard,and Williams.White explainedthe Plan.After some discussion Williams called Moore's office andasked for a conference.Charles G. Duffy, Sr., Charles G. Duffy, Jr.,and Moore came to the hotel.Prior to their arrival,White andRobillard withdrew,apparently because of a belief-not unwarrantedin view of Moore's prior refusal in Hemmerich'spresence to meetRobillard-that negotiations would not be held by the respondent intheir presence.After the respondent's representatives arrived, therewas a lengthy discussion on the employees'complaints,on the agree-ment proposed by the respondent,and on suggested amendmentsthereto.The meeting ended without a definite conclusion, but withsome rapprochement among the participants.On January 18, 1937, a meeting at the Ford Hotel in Buffalo wasattended by the strike committee,Charles G.Duffy, Sr., Charles G.Duffy,Jr.,Moore,Williams,and Thomas M. Finn,another FederalCommissioner of Conciliation.Robillard and Held, the latter being also an organizer for theAmerican Federation of _ Labor, withdrew before the arrival of therespondent's representatives.At the meetingthe proposed agreementand selection of a trustee thereunder were discussed.At Williams'suggestion,Moore had prepared a list, not intended to be exclusive, of 42DECISIONS OF- NATIONAL LABOR RELATIONS BOARDnine prominent persons as possible nominees as trustee.The meetingconcluded on the understanding that the strike committee would con-sider whether to present the agreement to the employees.The next morning, January 19, the strike committee, Robillard,Cluney, Finn, and Williams, conferred with Father John P. Boland,then Regional Director for the Third Region.The committee decidedto recommend approval of the agreement to a meeting of employees tobe called and conducted by the Union. It was understood thatWilliams and Finn would be tellers of the vote and that Father Bolandwould also attend the meeting.By word passed through the picket lines the employees were notifiedof the meeting, which was held on January 20, 1937, in Dom PolskiHall, Buffalo.At the meeting, Cluney, Robillard, Father Boland,Finn,Williams, and a Father Justin Figas spoke in favor of thePlan.No officers or supervisory employees of the respondent werepresent.After considerable discussion from the floor, the Plan was acceptedby a vote of 450 to 4. Father Justin Figas, O. M. C., Provincial ofthe Franciscan Order in the United States, and well known to manyof the employees, was elected trustee under the Plan.Father Figashad earlier been approached by Father Boland, Williams, and Finnas to his willingness to accept the office, and his name had been includedin Moore's list of prospective nominees.On January 22, 1937, a meeting of the employees was held under theauspices of Father Boland, Finn, and Williams. The employeeselected three of their number to constitute the grievance committeeunder the Plan.3.Terms of the PlanThe Plan for Collective Bargaining and Profit Sharing of TheDuffy Silk Company Employees is in terms an agreement between therespondent and the employees engaged in its Buffalo plants. It pro-vides that the respondent and the employees shall choose a person (notconnected with any industrial, business, or labor organization) to actas a trustee for the employees and to represent them in respect to allmatters of employment.The respondent engages to contract with thetrustee to pay its employees a rate of wages as high as that paid by itscomparable competitors, and to pay annually to the trustee, for dis-tribution to the employees in the ratio of their respective earnings, 75per cent of the net profits earned by the respondent in its Buffaloplants.The method of determining net profits is defined, and includesdeduction from gross profits of 5 per cent of the respondent's investedcapital.The management of the business is reposed in the respond- THE DUFFY SILK COMPANY43ent's board of directors, and the trustee may attend directors' meet-ings.It is provided :The Employees shall authorize and empower the Trustee to col-lectively bargain for them, or such of them as become a party tothis agreement, respecting wages, hours, and working conditions,,and during the continuance of the agreement will not authorize orempower any other person or persons to represent them exceptingthe Committee for Collective Bargaining respecting complaints as,defined in the Procedure hereto attached.The authorization tobe evidenced by the signatures of a Committee chosen by theEmployees from their numbers for that purpose at a meetingcalled to consider this plan.The Plan further provides that the respondent "will re-employ all,or any of its former Employees who join in this agreement, withoutdiscrimination because of strike, union affiliations, or otherwise," andthat the employees will discontinue the strike and cease picketing.It is provided that persons employed as of November 23, 1936, shall.be reemployed before any new workers are engaged and that the exist-ing wage rate will be continued until agreement is reached on the rateto be paid under the Plan. In the event that such rate is found to.be lower than the existing rate, the respondent undertakes to continuethe existing rate.Provision is made for equalization of employmentuntil resumption of operations at normal levels and also for equaliza-tion during slack seasons.The Plan has a term of 3 years and is.renewable annually or for a longer period by mutual agreement. Itisprovided that during the term of the Plan the respondent willconduct no lock-outs of employees and the employees will engage inno strikes or boycotts of the respondent's products.A procedure fordisposition of employees' complaints, participated in by the committeefor collective bargaining respecting grievances, is established.The absence of any stipulation for periodic meetings of the em-ployees to select a new grievance committee will be noted.However,on May 11, 1938, at a. meeting of the employees called by Father Figas,resolutions were adopted providing for annual elections of members ofthe grievance committee and for calling of meetings by the trustee onpetition addressed to him by 30 per cent of the employees.The Plan for Collective Bargaining and Profit Sharing of TheDuffy Silk Company Employees has, accordingly, a twofold aspect.In form it is an agreement between the respondent and the employeesat its Buffalo plants.The terms of the agreement establish a labororganization.As used herein, the word "Plan" refers both to theagreement and to the labor organization established thereby. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The return to work; operation under the Plan1.The return to workShortly after the meeting on January 22, 1937, the grievance com-mittee, the trustee, and Charles G.Duffy, Sr., signed the Plan.OnJanuary 25, 1937, the respondent resumed operations.On January23, 1937, an article had appeared in a local newspaper,the Buffalo Courier, reporting the coming opening of the mills. Itquoted a statement relating to the Plan purportedly issued by CharlesG. Duffy, Sr., which explained :We want to emphasize that the agreement entered into with ouremployees was not made with any union, nor were there anynegotiations or conferences with any union officials or representa-tives.The settlement was negotiated by our management directlywith our employes,with Michael D. Williams and Thomas M.Finn, conciliators of the United States department of labor,actingin conjunctionwith both sides.The statement continued :At alltimes in the past they[members of the Duffy family]have dealt with their employes individually and in groups andpropose to continue to do so in the future.The plan of profit-sharing reduces their purpose and objective to a concrete formand in writing.The management of the company is not concerned with any ofthe affiliations of its employes,but insists upon and will maintainan open shop so long as it continues in business.It would nothave reopened its mills under any other conditions.On the stand at the hearing Charles G.Duffy, Sr., testified that hedid not recall whether or not he released the statement quoted abovein part.However, he admitted having read the newspaper article andagreed that it stated with substantial accuracy his position as ofJanuary 23,1937.In view of this testimony and of lack of any denialthat the respondent released the statement in question, it is clearlyinferable,and we find,that the statement was in fact authorized bythe respondent.The employees called back to work after termination of the strikewere summoned by a post card requesting them to report and adding:"Employment will be resumed on the terms of the DUFFY PROFITSHARING PLAN which does not require MEMBERSHIP IN ANYLABOR ORGANIZATION. P. S. Bring this card with you."Some of the employees who returned to work did not receive thecards.They, and all employees newly hired from time to time, wererequired as a prerequisite to employment to sign a statement reading: THE DUFFY SILK COMPANY45"I accept employment with the DUFFY SILK COMPANY underitsProfit Sharing and collective Bargaining Plan and agree to itsterms."2.Operation under the PlanShortly after the return to work, the respondent granted its em-ployees a general 15-per cent wage increase as a result of bargainingwith Father Figas, the trustee under the Plan.After bargainingwith Father Figas and the grievance committee elected under thePlan, the respondent has also granted wage increases to several classesof workers and to some individual employees.Father Figas and thecommittee have also agreed with the respondent on rules implement-ing the provision of the Plan regarding lay-offs.The committee,sometimes with Father Figas, has met weekly with the respondent andhas adjusted a number of grievances entertained by individualemployees.For 1937, the employees received as their 75-per cent share of thenet profits due under the plan $40,681.62, representing 6 per cent oftheir wages.For 1938, the employees received $49,025 as their share,representing 6.3 per cent of their wages.C. Assistance to the Plan; interference with the UnionThe members of the grievance committee have been paid by therespondent for the time spent by them in adjusting grievances aftertheir regular working hours.These members were also paid for theirtime spent in several committee meetings in which the respondent hasnot participated.One of such meetings was held in an office of therespondent's plant, and several employees not members of the com-mittee also attended and were paid for their time by the respondent.Supex'visory officials of the respondent notified these employees thattheir presence at the meetings was desired.On April 12, 1937, the employees voted for new members of thegrievancecommittee to replace designed members.The respondent,at the request of the grievance committee and Father Figas, paid theemployees for the 2 hours lost from work because of the voting.On May 11, 1938, the employees left their work to attenda meetingat which they voted not to elect a new grievance committee and adoptedthe resolutions, already referred to, regarding the holding of futuremeetings.The employees were notified of this meeting by supervisoryemployees of-the respondent and were-paid-,by the 'respondent for thetime lost from work.It is true that the payments described above were desired by theUnion, but it is also true that there were no negotiations on this sub-ject, or, for that matter, on any other, with union representatives assuch.Furthermore, the Union is not a party to the Plan, which by 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsvery terms is an agreement` between the 7-respondent, and itsemployees.From time to time, also, the respondent has posted notices in itsplants praising the Plan, emphasizing that under its terms the em-ployees are not obligated to join a labor organization, and advisingthem not to be disturbed by persons not partners in the Plan.Thusa notice dated February 5, 1937, stated in part : "Please remember that,this plan has nothing to do with any employers' or labor organization.Your interest is in the mill and cannot be taken care of by anybody onthe outside."A notice dated February 17, 1937, advised, "Don't bedisturbed by anybody who is not a partner in the DUFFY PROFITSHARING PLAN."In the spring of 1937, union members were circulating cards to pro-cure a change of affiliation from the United Textile Workers to theTextileWorkers Organizing Committee.The respondent posted anotice dated May 19, 1937, repeating that the Plan did not requirethe employees to belong or pay dues to any other organization, andthat this was one of its best features.The notice explained that anumber of employees had asked if it was necessary to sign the cardscirculated by the Textile Workers Organizing Committee, and added :"You are not obligated to sign anything under our PLAN.For thatreason do not be disturbed by some of those who tell you differently."It is clear, as well, that Hemmerich attempted to persuade the griev-ance committee not to report on grievances to the Union and madeclear to the committee that he did not approve of the bringing up ofgrievances to the committee from union channels.D. Conclusions regarding the unfair labor practicesIt is apparent from the foregoing that the respondent conceived the.Plan, a labor organization, and introduced it to its employees at atime when they were under the economic stress of a strike which hadlasted some 2 months.Despite the presence of a labor organizationrepresenting a- large majority of the strikers, the respondent refusedto deal with the representatives of that organization, but insisted ondealing directly with its employees, as is shown by the respondent'srefusal to meet with the union organizers and by the newspaper state-ment given by the respondent's president.Refusal to deal with theUnion and the attempt to discourage membership therein, coupled withrecognition of the Plan, in themselves indicate employer domination ofthe latter organization, even without regard to the fact that the Planwas originated and formed by the respondent.22Ct.Matterof Texas MiningcESmelting CompanyandInternationalUnion of Mine,Mill d Smelter Workers, Local No. 412,13 N. L. R. B. 1163. THE DUFFY SILK COMPANY47Moreover, the very structure of the Plan contains the elements ofemployer domination and interference.The employees are not freeto bargain collectively through a representative of their own choosing,a right expressly guaranteed by Section 7 of the Act. Instead, theirrepresentative must be chosen in cooperation with the respondent andmay not be associated with any industrial, business, or labor organ-ization.Thus the respondent in effect determines who shall be thebargaining representative of its employees.The employees were coerced to accept the Plan in that it providedfor reemployment of those who joined in its terms without referenceto dissenters, and in that employees were summoned to work under theterms of the Plan or were required as a prerequisite to employment toagree to its terms.The respondent, therefore, in effect adopted aclosed-shop policy for the organization it conceived and dominated.That the majority of the employees accepted the Plan and theUnion urged its adoption and praised its effects render the Plan noless an employer-dominated organization.3Nor is the Plan, viewedas an agreement, the fruit of genuine collective bargaining.The re-spondent imposed it upon its employees as individuals after rejectingtheir attempts to bargain through the Union.The respondent's contribution of financial and other support to thePlan is abundantly shown by its payments to the grievance committee,by its payment of its employees for their time spent in attending Planmeetings, and by other conduct previously indicated.The repetition of advice that the Plan did not require membershipin any other labor organization, the statement that it was unnecessaryto sign the cards of the Textile Workers Organizing Committee, thesuggestions that employees not be disturbed by persons not parties tothe Plan-these, combined with the studied failure to point out thatthe Plan did not forbid membership in another labor organization,constitute an obvious attempt to discourage union affiliation.Counsel for the respondent refers to cases in which we have refused,for reasons of policy, to disturb agreements purporting to settle pastunfair labor practices when our agents have participated in or lentapproval to such agreement8.4This rule, however, does not apply8 Cf.National Labor Relations Board v. NewportNewsShipbuilding & Dry Dock Co.,December 4, 1939 (U. S. Sup. Ct.), rev'g 101 F. (2d) 841 (C. C. A. 4),and enf'gMatterof NewportNews Shipbuilding&Dry Dock Co.andIndustrial Union of Marine and Ship-buildingWorkers of America,8 N. L. R. B. 866.SeeMatter of Simplicity Pattern Company,Inc., a CorporationandLocal92,Inter-nationalUnion, UnitedAutonwbileWorkersofAmerica,16 N. L.R.B. 294;MatterofWickwireBrothersandAmalgamatedAss'n of Iron,Steel & TinWorkers of NorthAmerica, Lodge #1985,16 N. L.R. B. 316;Matter. ofHopeWebbing.CompanyandTextileWorkers Organizing Committeeof the C. 1. 0., Local No. 111,14 N.L. R. B.. 55;Matter ofGodchaux Sugars, Inc.andSugar Mill Workers' Union,LocalsNo. 21177 and 2188, affiliatedwiththe American Federation of Labor,12 N. L.R. B. 568;Matter of Schenandoah-DivesMining CompanyandInternationalUnion of Mine, Mill & Smelter Workers, Local No.26, 11 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the instant case where the unfair labor practices consist of the estab-lishment and continued maintenance of a labor organization which byits very nature defeats the rights guaranteed by the Act.The action:of one of our agents cannot constrain us from considering conduct inviolation of the Act which endured for 3 years thereafter and may,under the Plan's renewal clause, continue indefinitely.On the entire record we find that the respondent dominated and.interfered with the formation and administration of the Plan, andcontributed financial and other support thereto, and that thereby andby discouraging membership in the Union through the device of re-peatedly informing its employees that the Plan did not require them tojoin any labor organization, the respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIAbove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engagedin and is engagingin unfair labor practices, we shall order it to cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.We shall order the respondent to cease and desist from requiring asa condition to employment acceptance of the terms of the Plan, andfrom giving effect to its contract embodied in the Plan.To effectuatethe policies of the Act we shall order the respondent to withdraw allrecognition from, and completely disestablish, the Plan, the trustee,and the committee for collective bargaining established thereunder, asrepresentatives of any of the respondent's employees for the purposesof collective bargaining with the respondent concerning grievances,rates of pay, wages, hours of employment, and other conditions ofemployment.Our order disestablishing the Plan, the -trustee, andN. L. R. B.885.Cf.Matters of Harry A. Half!,Doing Business as The Half ManufacturingCompanyandInternational Ladies' Garment Workers'Union,16 N.L. R. B. 667;Matterof Corinth Hosiery Mill,Inc.andAmerican.Federation of Hosiery Workers,16 N. L. R. B.414;Matter of Allsteel Products Manufacturing Company(Inc.)andInternationalAssocia-tion of Machinists,Local 1308,16 N. L. R. B. 72. THE DUFFY SILK COMPANY49the committee as collective bargaining representatives is not intended,however, to interfere with the profit-sharing arrangement of the re-spondent with the Plan, provided that it is continued without dis-crimination against or in favor of any labor organization, nor torequire the respondent to vary those wage, hour, seniority, and othersuch substantive features of its relations with its employees which itestablished in the terms of the invalid Plan.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.Silk Throwsters Union, Local 81, TextileWorkers Union ofAmerica, and Plan for Collective Bargaining and Profit Sharing ofThe Duffy Silk Company Employees are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Plan for Collective Bargaining and Profit Sharing ofThe Duffy Silk Company Employees, and by contributing supportthereto, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Duffy Silk Company, Buffalo, New York, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Plan for Collective Bargaining and Profit Sharing of TheDuffy Silk Company Employees or with the formation and admin-istration of any other labor organization of its employees, and con-tributing support thereto or to any other labor organization of itsemployees;(b)Directly or indirectly requiring as a condition to employmentacceptance of the terms of said Plan, or agreement to its terms ; 50DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Giving effect to its contract embodied in said Plan;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, orassistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engagein concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish Planfor Collective Bargaining and Profit Sharing of The Duffy Silk Com-pany Employees, the trustee, and the committee for collective bargain-ing established thereunder, as representatives of any of its employeesfor the purpose of dealing with the respondent concerning grievances;wages, rates of pay, hours of employment, or other conditions ofemployment;(b)Post immediately in conspicuous places in its plants, and main-tain for a period of at least sixty (60) consecutive days, notices to itsemployees stating that the respondent will cease and desist as providedin paragraph 1 of this Order and will take the affirmative actiondescribed in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.